T~EA'ITORNEY                    GENERAL
                         o~TExA~

                         AUSTIN    11. 'I-ExAS


                            September 14, 1959

Honorable Henry Wade                  Opinion No. W-704
District Attorney
Records Building                      Re: Provisions of House Bill 591,
Dallas 2, Texas                           Acts of the 56th Legislature,
                                          Regular Session, 1959, Chap-
                                          ter 137, page 234, regarding
                                          Joint Board of Park Commis-
Dear Mr. Wade:                            sioners.
         You have requested our opinion on the following ques-
tions:
               "1. Under what circumstances, if any, do
         the provisions of H.B. 591 permit or require Dallas
         County to finance any of the operations contemplated
         by, the Bill from tax or other revenues of the county?
               "2, Under what circumstances, If any, and to
         what extent are the laws governing the duties and
         actions of the County Auditor of Dallas County appli-
         cable to the operations contemplated by H.B. 591?
               "3. Are the costs of services rendered by the
         Criminal District Attorney of Dallas County provided
         for in Section 6 of H.B. 591 reimbursable to the
         county?
               "4. Should the election provided for in Section
         12(h) of H.B. 591 be called by the Commissioners'
         Court of each county creating by Resolution the Joint
         Board of Park Commissioners, or should such election
         be ca~lledby the Joint Board; or should such election
         be called by both Commissioners' Courts of such coun-
         ties and the Joint Board of Park Commissioners?"
        Our opinion expressed herein is limited to the specific
questions asked. Since you do not raise the constitutionality
of Rouse Bill 591 we do not here pass on constitutional ques-
tions and specifically reserve them.
        In connection with your first question, we note that
Sec. 12(a) of House Bill 591 provides:
                                                               i




Honorable Henry Wade, page 2   (WW-704)


             "For the purpose of providing funds to acquire,
       improve, equip and repair such park or parks, or
       for the acquisition by construction or otherwise
       of any facilities to be used in or connected with or
       incident to any such park or parks, or for any one
       or more of such purposes, the Joint Board shall
       have the power from~,timeto time and is hereby
       authorized by resolution (hereinafter sometimes
       called the 'Resolution' to procure the issuance
       of revenue bonds, . . .),*
        Sec. 12(c) provides:
             "The bonds may be secured by a pledge of all
       or a part of the Net Revenues (as defined in Sec-
       tion 12(d) hereof) from the operation of such park
       or parks, or the facilities thereof and incident
       thereto, . . ."
        Sec. 12(d) provides:
             "The term 'Net Revenues' as used in this Sec-
       tion and in this Act shall mean the gross revenues
       from the operation of the park or the parks, and the
       facilities thereof, leases, agreements and contracts,
       and incidents thereto, or from any one or more there-
       of, whose revenues shall have been thus pledged,
       after deduction of the necessary expenses as defined
       in Section 14 hereof."
       Sec. 12(f) provides:
             II     Such bonds shall never be reckoned in
       determining'the power of either of the two (2) such
       counties to incur obligations payable from taxa-
       tion. . . .'
        Sec. 14(a) provides:
             "The expense of operation and maintenance of
       facilites whose revenues are pledged to the pay-
       ment of the bonds shall always be a first lien
       on and charge against the income thereof. . . .'
        The last sentence of Sec. 17 provides:
Honorable Henry Wade, page 3   (WW-704)


                    It shall be the duty of the Joint
       Board to so'operate said park or parks that there
       will be available from the gross revenues received
       from the operation of park facilities whose reven-
       ues are pledged to the payment of Revenue Bonds
       money sufficient to pay the operation and mainten-
       ance expenses of said facilities without the appro-
       priation of tax money for the expense of maintain-
       ing and operating such facilities."
        In your letter you suggested that it was the legislative
intent that Dallas County is not required to finance operation
and maintenance from tax or other revenues. We agree with your
conclusion insofar as it applies to the operation and mainten-
ance expenses of facilities whose revenues are pledged to the
payment of Revenue Bonds, and it is our opinion that Dallas
County would not be required to finance the operation and
maintenance of such facilities from tax money.
        Sec.'17 provides:
              "Before July 1st of each year the Joint Board
        shall prepare and not later than July lst, file
        with the County Judge of each of the two (2) such
        counties, a complete statement showing the financial
        status of the Joint Board, its properties, funds
        and indebtedness. The statement shall be so pre-
        pared as to show separately all information con-
        cerning the Revenue Bonds, the income from pledged
        facilities, and expenditures of such revenues, and
        ail information concerning moneys which may have
        been appropriated to the Joint Board by the Commis-
        sioners Court of each of the two (2) such counties
        for operational and maintenance expenses. Concur-
        rently with the filing of such statement, the Joint
        Board shall file with the ,CountyJudge of each of
        the two (2) such counties a proposed budget of its
        needs for the next succeeding calendar year. After
        approval of such budget, the County Judge of each
        of the two (2) such counties shall incorporate one
        half (6) of the total amount of the same in the
        county budget. . . .'
        The statement filed with the County Judges would reflect
the financial status of the Joint Board and should indicate
whether the needs shown in the proposed budget could be met in
whole or in part with any funds of the Joint Board such as park
revenues, grants or gratuities. If the Joint Board included in
Honorable Henry Wade, page 4.   (WW-704)



its proposed budget items, such as operation and maintenance ex-
penses of facilities other than those the income from which was
pledged to the payment of Revenue Bonds, or items such as ex-
penses specified in Sections 3, 4 and 6, then one-half the total
amount of the same should be incorporated in the tentative budget
of each county. It is our opinion that the counties would be
permitted to finance these items out of tax and other revenues,
        In reaching this conclusion, we are guided by the prin-
ciple which requires that a statute be construed in such a
manner as to make it workable, effective and operative. The
courts will not interpret laws so as to nullify or impair them,
when their language reasonably admits of a different meaning.
Spears v. City of San Antonio, 110 Tex. 618, 223 S.W. 166,
affirming 206 S.W. '(03. It seems likely that the Joint Board
would be without income from park facilities for a period of
time until it had completed certain initial plans, acquired
park facilities and commenced receiving revenue therefrom.
To permit the counties to create the Joint Board and prevent
them from giving it necessary financial assistance would render
the statute inoperative and defeat the legislative intent. See
Robinson v. Varnell, 16 Tex. 382, 390.   It is possible that
park facilities will be transferred-to the Joint Board which
have no revenues and which have been operated and maintained
by the counties with tax money and other revenues.  It is in-
conceivable that the Legislature intended that such parks
should be allowed to deteriorate because the Joint Board lacked
funds to operate and maintain them.
        We are not unmindful of the possibility that a Joint
Board could operate solely on income from park facilities,
and the "grants and gratuities" mentioned in Sec. 19, but we
find nothing in the Act which suggests a legislative intent
that the Joint Board operate solely on such funds. The pro-
posed budget of the Joint Board included in both counties'
tentative budgets would be subject to the budgetary procedure
in effect in both counties and it would be included in the
counties' budgets only if it were approved by the Commissioners'
Courts. Conceivably, certain Items could be provided for out
of Park Board funds and other items might be provided for out
of tax monies of the counties.
        In our answers to the foregoing question and the one
following, we do not propose to discuss all conceivable "cir-
cumstances" as such would require an extensive treatise. Such
would not be in accordance with our opinion procedure.   We
have attempted to cover the particular circumstances discussed
Honorable Henry Wade, page 5.   (WW-704)


in your letter. In the event that you have further questions,
we shall be happy to give you our opinion thereon.
        With reference to your second question, you quote the
following from Section 17 of House Bill 591:
             "The'Joint Board shall file with the County
       Judge of each of the two counties a proposed bud-
       get of its needs for the next succeeding calendar
       year. After approval of such budget, the County
       Judge of each of the two counties shall incor-
       porate one-half of the total amount of the same
       in the county budget to be prepared by him during
       the month of July of each year.   As a part of
       each of the two such counties' tentative budgets,
       the items thus certified by the Joint Board shall
       be subject to the procedure for the county budget
       of each of the two such counties prescribed by
       Chapter 206, Acts of the Regular Session of the
       42nd Legislature, Section 10 to 13, both inclu-
       sive, carried forward in Vernon's Annotated
       Statutes as Articles bega- to b89a-12."
       (Emphasis added by you.)
        Upon referring to Section 12 of the above-referenced
statute (Article 68ga-11, Vernon's Annotated Civil Statutes)
we find the following provision:
              ,I
               . . . Provided, however, that in all counties
        of this State containing a population in excess of
        three hundred and fifty thousand (350,000), accord-
        ing to the last preceding United States census, the
        provisions hereof shall not apply to the making of
        such county budgets, and in such counties all mat-
        ters pertaining to the county budget shall be govern-
        ed by existing law."
        It is our opinion, therefore, that the laws governing
the duties and actions of the county auditor of Dallas County,
in preparing the county's tentative budget, are applicable
to the proposed budget of the Joint Board contemplated by
House Bill 591. To give the statutes under consideration any
other construction would result in purposeless preparation
by the County Judges of budgets in counties where that duty
is imposed by law on the county auditor. It is our opinion
that the proposed budget filed by the Joint Board with the
County Judge should be incorporated (to the extent of one-
half of the total amount thereof) in the tentative county
budget to be prepared by the county auditor.
                                                                 .   -




Honorable Henry Wade, page 6.    (w-704 1



        In connection with your third question you quoted from
Section 6 of House Bill 591 as follows:
             "The Joint Board may employ secretaries,
       stenographers, bookkeepers, accountants, tech-
       nical experts and such other agents and employees,
       permanent or temporary, as it may require and
       shall determine their qualifications, duties, and
       compensation. In addition, the Joint Board may
       also employ and compensate a manager for any Park
       or Parks and may give him full authority in the
       management and operation of the Park or Parks,
       subject only to the direction and orders of the
       Joint Park -Board. The County Attorney or Crim-
       inal District Attorney of either of the two such
       counties shall perform all the necessary legal
       services for such joint Board of Park Commis-
       sioners." (Emphasis added by you.)
        While this section spells out the authority of the
Joint Board to employ and compensate employees and administra-
tive personnel, it does not provide for compensation for the
County Attorney or Criminal District Attorney. Neither do we
find elsewhere in the Act any suggestion that the counties are
to be reimbursed for services rendered by the County Attorney or
the Criminal District Attorney. It is our opinion, therefore,
that the costs of services rendered by the Criminal District
Attorney of Dallas County provided for in Section 6 of House
Bill 591 is not reimbursable to the counties.
        With reference to your fourth question, Sec. 12(h)
provides:
              !I
               . . . Which election shall be held and
        notice thereof given as is provided in Chapter
        1, Title 22, Revised Civil Statutes of Texas,
        1925, as amended. . . .I'
        The reference Act does not specify whether the Commis-
sioners' Courts or the Joint Board shall call the election.
However, Article 702 thereof contains the following language:
             "In all cases when the governing body of
       a county, city or town shall order an election
       for the issuance of the bonds of the county,
       city or town or of any political sub-division
Honorable Henry Wade, page 7.    (w-704)


        or defined district of a county, city or town,
        such body shall at the same time submit the
        question of whether or not a tax shall be
        levied. . . .'
        In the absence of our being able to find any legisla-
tive pronouncement on this question, we are of the opinion that,
in adopting the foregoing, it was the legislative intent that
the election under consideration is to be called by the govern-
ing bodies of the counties, that is, the Commissioners' Courts.
        We wish to repeat that we reserve all questions of
constitutionality. No doubt these questions will be presented
in due course when bonds are presented for approval.
                          SUMMARY

        Dallas County may finance certain operations of
        the Joint Board out of tax money. The county
        auditor of Dallas County should include one-half
        of the proposed budget of the Joint Board in the
        tentative budget of Dallas County. The cost of
        services rendered by the Criminal District Attor-
        ney of Dallas County for the Joint Board are not
        reimbursable to Dallas County. The election pro-
        vided for in Sec. 12(h) of House Bill 591 should
        be called by the Commissioners' Court of each
        county.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


                                 cb^k-
                                BY
                                         Jay Howell
JH:zt                                    Assistant

APPROVED
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Leonard Passmore
C.Dean Davis
Howard Mays
Elmer McVey
REVIEWED FOR THE ATTORNEY GENERAL
BY: W.V.Geppert